 WILBRAHAMMFG CO.,333WilbrahamManufacturingCorporationandInternational Union of Electrical,Radio & MachineWorkers,AFL-CIO. Cases 1-CA-5429 andI-CA-5707September 6, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn April 26, 1967, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-tices.Thereafter, the General Counsel, ChargingParty, and Respondent filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below. IThe Trial Examiner found, and we agree, that onMay 19, 1966, the day after a majority of the em-ployess selected the Union as their representative,the Respondent posted three notices discriminatori-ly canceling various employee benefits, in violationof Section 8(a)(1).We find merit in the GeneralCounsel's and the Charging Party's contention thatthe Respondent thereby violated Section 8(a)(3) aswell.2To remedy this unlawful cancellation of benefits,theTrialExaminer recommended only that theRespondent restore the benefits in the event thattheywere not covered by the terms of thecollective-bargaining agreement subsequently en-tered into by the parties.3 While we agree with andadopt this remedy, we find merit in the contentionthat the mere prospective restoration of suchbenefits is not an adequate remedy for the lossestheretofore suffered as a result of the unlawful can-cellation.Accordingly, we shall further order thatthe Respondent make whole its employees for allnet losses suffered by them from the date of theRespondent's discriminatory cancellation of theirbenefits to the date of such restoration, or the effec-tive date of the collective-bargaining agreement inthe event that such benefit was covered, whicheveris earlier,4 together with interest thereon.--,ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Wilbraham Manufactur-ing Corporation, Wilbraham, Massachusetts, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Amend paragraph 1(d) by substituting the fol-lowing therefor:"(d) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act."2.Amend paragraph 2(c) by substituting the fol-lowing therefor:"(c)Restore to its employees all benefitswithdrawn from them pursuant to the three noticesposted by the Respondent on May 19, 1966, in theevent that such benefits were not covered by theterms of the collective-bargaining agreement; andmake whole its employees for all net losses sufferedby them from the date of the Respondent's dis-criminatory cancellation of their benefits to the dateof such restoration or the effective date of the col-lective-bargaining agreement in the event that suchbenefit was covered, whichever is earlier, togetherwith interest thereon."3.Amend the fourth paragraph of the notice bysubstituting the following therefor:WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to join or assist a labororganization, to bargain collectively, or to en-gage in concerted activities for their mutual aidor protection, or to refrain from any or all suchactivities, except to the extent that this rightmay be affected by an agreement in conformitywith Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclo-sure Act of 1959.'Under the established policy not to overrule a Trial Examiner's credi-bility findings unless a clear preponderance of all relevant evidence con-vinces us that they are incorrect we find no basis for disturbing the credi-bility findings in this caseStandardDry Wall Products,Inc ,91 NLRB544 enfd 188F 2d 362 (C A 3)'Standard Tank and Cleaning Company,152 NLRB 1222. 1225-261As the TrialExaminer found,a strike occurredon November 22,1966, and the agreementwas part ofthe strike settlement, but the terms ofthe agreementdo not appearin the record'Custom-Pak, Inc ,126 NLRB 242 244sSeeCone Brothers Contracting Company,158 N LRB 186167 NLRB No. 41 334DECISIONS OF NATIONAL4.Amend the fifth paragraph in the notice bysubstituting the following therefor:WE WILL make our employees whole for allbenefits withdrawn from them pursuant to thethree notices posted by us on May 19, 1966,and we will restore to our employees all suchbenefits, in the event that they are not coveredby our collective-bargaining agreement withthe Union.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a chargefiledApril 15,1966,' and uponamended charges filedMay 6, 19, and 25, by International Union of Electrical,Radio& MachineWorkers,AFL-CIO (hereinafterreferredtoastheUnion), a complaint in Case1-CA-5429 wasissued against WilbrahamManufactur-ing Corporation (hereinafter referred to as the Respond-ent), on July 25, 1966. The complaint, subsequentlyamended onAugust 1, alleged thatthe Respondent vio-lated Section 8(a)(1) and(3) of the Act. The Respondent'sanswer admitted certain allegations contained in the com-plaint,denied others,2and specificallydenied the com-mission of any unfairlabor practices.The case was tried before me on August 30, 1966, atSpringfield,Massachusetts. Briefs weresubsequentlysubmittedby the General Counseland the Respondent.On January 3, 1967, the General Counsel moved toreopen the hearing in order to consolidatethe case withCase 1-CA-5707 andto amend the complaint to allegeadditional violations of Section8(a)(3).On February 23,1967, the hearingwas reopened at Springfield, Mas-sachusetts,and the parties presented additional evidencebearing on the new allegations. Supplementalbriefs havebeen received from the General Counsel and the Re-spondent in support of their respective positions. Thesebriefshavebeenconsideredby me, alongwith theoriginal briefs, in arriving at mydecisionin this matter.Upon the entire record in this case,includingmyevaluation of the witnesses based on myobservation oftheir demeanor,and upon the relevant evidence con-tained inthe record,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondent,a Massachusetts corporation, is en-gaged in the sale, manufacture,and distribution of elec-tronicwiring components and relatedproducts.TheRespondent maintains its principal office and place ofbusiness inWilbraham,Massachusetts.During thecourse of its business operations,the Respondent an-nually ships products valued in excess of $50,000 directlyto points located outside the Commonwealth of Mas-sachusetts.Accordingly, I find that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio & MachineWorkers,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsSometime prior to March 25 ,3 the Union began itscampaign to organize the Respondent'semployees.Henry Lussier of the Union contacted Glenn,Goodalewho was employed as a stockboy by the Respondent.Lussier gave him union authorization cards to distributeamong the employees.On March 25, the Union inten-sified its activity by distributing leaflets to the employeesat the gate of the Respondent's plant.Goodale's namewas printed on the bottom of the leaflets, and he wasidentified as the Union's shop supporter.On May 4, theUnion and the Respondent entered into a Stipulation forCertification upon Consent Election agreement and anelection was conducted by the Regional Director on May18.The election resulted in 45 votes in favor of theUnion,29 against,and 20 ballots were challenged. TheRespondent filed timely objections,and on June 22, theRegional Director issued a consolidated report on objec-tions and challenged ballots. The Regional Directorrecommendedthata revisedtally of ballotsbe issued andthat the Union be certified as the collective-bargainingrepresentative of the Respondent'semployees.TheRespondent took exception to the Regional Director's re-port, and at the time of the initial hearing in this case, therepresentation case was pending before the Board. OnSeptember 16, the Board issued a Decision and Certifica-tion of Representative in which it adopted the RegionalDirector's recommendations and certified the Union asthe collective-bargaining representative.During the first week in October, the Union and theRespondent commenced negotiations in an effort to agreeupon a collective-bargaining contract. Unable to reachagreement after several meetings, the Union struckRespondent's plant on November22. Thestrike was ofshort duration and was settled by mutual consent of theparties. As part of the strike settlement terms, the partiesentered into a collective-bargaining agreement.B.The Respondent'sConduct After the Leaflet Dis-tributionon March 25As noted above, representatives of the Union begandistributing leafletsto theRespondent's employees onMarch 25. On thatdate,Lussier wasaccompanied byanother union representative,Mello Ricardi,4and theypassed out leafletsto the employeesreportingto work onthe day shift. Arthur St. Andre,Respondent's productionmanager,drove upand Ricardi gave him a leaflet. St.Andreasked,"who wastrying to organize his em-ployees?"Ricardi replied that the employees were tryingto organize themselves.St.Andre thensaid,"Well, Ihave a pretty goodideaof who it is afterseeingyou there[sic]," and"I will takecareof him."Ricardi made a nota-tion of thisconversation on a leafletwhich was sub-sequently introducedin evidenceas General Counsel'sExhibit 2.5Unless otherwise indicated,all dates herein refer to the year 1966The Respondent's answer denied the supervisory status of floorladyHelen Piesz At the hearing,however, it was stipulated that Piesz was asupervisor within the meaning of Section 2(11) of the ActThe exact date is not clearly established in the recordRicardi was an organizerfor the AFL-CIOAlthough St Andre denied having such a conversation with Ricardi.Ido not credit his testimony in this regard This witness impressed me asbeing hostile,evasive, and reluctant to give forthright answers to thequestions asked of him WILBRAHAMMFG. CO.,Floorlady Helen Piesz received a leaflet when she re-ported to work that morning.Although she did not havetime to read the leaflet,Piesz learned of its contentsthrough discussionswith various female employeesthroughout the plant.According to Piesz, several of thewomen solicited her opinion about the Union. Piesztestified that she told the employees she was not againstthe Union,but"it could be bad."She stated that"it couldhurt us with IBM."c When asked to explain how theUnion would affect the Respondent's relationship withIBM, Piesz replied,"Well, they [IBM]want their har-nesses shipped out everyday and that is our biggest job,and if we don't give them the shipment-in case therewould be trouble as far as a strike or something that iswhat I was referring to, that we might lose it because theywouldn'tget the shipment,that is the trouble we couldrun into with IBM."Other employees testified concerning statements madeby Piesz that morning about the Union. Barbara Bates, asolderer,stated that Piesz stood in front of her work-bench and said,"Oliver St.Andre[Respondent's presi-dent] was so mad,and it was Glenn Goodale who startedthe whole thing;and if the Union gets in IBM will pull outallof their work." Ann Rodrigues,another solderer,testified that Piesz stated,"So you want the Union, youknow what that means, losing the IBM orders." Em-ployee Kathleen Lind testified that she overheard Piesztell two other solderers that she could not stop the em-ployees from wanting a union,"but if the Union gets in,IBM will remove all of their work,and then where will webe?"The distribution of the union leaflets also evoked com-ment in the plant by Respondent's president, Oliver St.Andre.Irene Converse,a machine operator,testified thatshe overheard St. Andre speaking to another employee inthe plant.According to Converse,St.Andre was angrybecause Goodale's name was mentioned on the leaflet.Converse testified that St.Andre threatened to fireGoodale"personally."7C. TheEvents Relating to GoodaleGlenn Goodale was employed by the Respondent inthe springof 1965as a stockboy. His starting rate of paywas $1.50 per hour,and he received a merit increase of10 cents more an hour on February26, 1966.Goodaleworked on the first shift(8 a.m. to 4:30 p.m.).His dutiesprimarily involved keeping the women supplied withwire,building frames on which the wire was strung, andplacing stock on the shelves. He was responsible for sup-plying approximately 30 female employees with materialson the first shift.As the designated shop supporter for the Union,Goodale distributed union authorization cards to the em-ployees and returned the signed cards to the unionrepresentatives. Goodale testified that he distributed thecards mainly in the plant cafeteria;often times in thepresenceof Oliver, Arthur,and PeterSt.Andre. The',International Business Machine Corporation is the Respondent's lar-gest customer Orders from IBM account for at least 50 percent of theRespondent's total production of electronic harnessesConverse testified that St Andre made this statement I or 2 days afterthe leaflets were distributed"There were only two women working on the night shift These women335latter individual is the plant manager and the son of theRespondent's president.On March 31,Goodale was informed byArthur St.Andre thathis hours would be changed beginning April1.Goodale was instructed to work from 12:30 to 9 p.m.As a result of this change, Goodale only performed hisregular duties as stockboy from the beginning of his newshift until the end ofthe firstshiftat 4:30 p.m. Thereafter,he performed janitorial services around the plant.8Although his duties were changed,Goodale's rate ofpay was not affected.Two othermale employees workedwith Goodalein the evenings.These individuals werehigh school students who worked part-time for theRespondent.Shortly afterhis hours had been changed,Goodale askedArthur St. Andre whyhe had beenswitched from the first shift.St.Andre toldGoodale thatthe decision had been madeby the front office.Goodalecontinued to work his new shift until he was laid off onApril 22,along with a number of other employees.D. The Layoff of April 22.On April 20,the Respondentreceiveda call from IBMdirecting a reschedulingof 75percent of the orders previ-ously placed for electronic harnesses.These orders wereoriginally scheduledfor deliveryto IBM during themonths of September,October,and November 1966.Under the terms of the rescheduling, delivery waschanged to various dates in 1967.As theIBM orders con-stituted approximately 50 percent of Respondent's totaloutput,the rescheduling resulted in a drastic curtailmentof current production.Respondent'smanagement held anemergency meeting anddecided thatitwould be neces-sary to lay off 36 employees. According to Oliver St. An-dre, ability was the only criterion used in determiningwhich employees would be laidoff. Goodalewas one ofthe employees selected for layoff.E.The Withdrawal of Existing BenefitsAs previously indicated, a representation election wasconducted on May 18.The following day, the Respond-ent posted three notices to the employees on the bulletinboard.The first notice canceled the employees'insuranceplan as of June 1.This notice also stated that cof-feebreaks were discontinued "immediately." The secondnotice informed the employees that there would be nopaid holidays until negotiations were made by [their] bar-gaining agent.The third notice announced that therewould no longer be any paid vacations.As to be an-ticipated, the notices caused considerable discussionamong the employees in the plant.Employee Rodriguestestified that on the day the notices were posted she over-heard a conversation between Oliver St. Andre and em-ployee Helen Wise. St. Andre was walking through theplant.Wise confronted him and said, "Do you have totake it out on all of us? After all I wasn't for the union. Iwas for you." According to Rodrigues,St.Andre replied"that if the vote is 48 to 29,nobody gets a coffee break."9operated machines and it was not necessary for Goodale to supply themwith wireAlthough the number cited by Rodrigues as being for the Union ex-ceeds theofficial tally by three.Ido not consider this variance to bematerial I credit Rodrigues' testimony and I find that St Andre did in factmake this statement to Wise 336DECISIONSOF NATIONALLABOR RELATIONS BOARDF.Contention of the PartiesIt is the General Counsel's theory that on March 25,the Respondent, through floorlady Piesz, threatened em-ployees with serious economic loss in the event the plantbecame unionized. The General Counsel asserts that thewithdrawalof employee benefits on May 19, waspatently an act of reprisal directed against the employeesbecause they had voted in favor of union representation.The General Counsel further asserts that the Respond-ent's hostility toward the Union and its supporters wasthe true reason underlying the transfer and subsequentlayoff of Goodale. Thus, Goodale's shift was changed inorder to minimize his chances of contacting the other em-ployees on behalf of the Union, and in order to punishhim for his activities. according to the General Councel,Goodale was selected for layoff on April 22, because hewas the chief supporter of the Union in the plant.The Respondent denies that its conduct was inspiredby any unlawful desire to interfere with its employees'unionactivities.The Respondent contends that Goodalewas transferred solely because the two part-time em-ployeeswere unable to cope with the work in theevenings, and prior to Goodale's transfer, it was neces-sary for the plant manager to stay at the plant after the firstshift.The Respondent asserts that Goodale was selectedfor layoff on April 22, because he was not working on theproduction line. The Respondent further contends, thatithad decided to cancel employee benefits as far back asFebruary, but that it did not implement this decision untilMay because of the advent of the Union.Concluding FindingsOn the basis of the entire record before me, I find thatthe General Counsel has established by a preponderanceof the relevant evidence that the Respondent has violatedSection 8(a)(1) and (3) of the Act. The undisputedevidence discloses that on the day that the leaflets weredistributed, floorlady Piesz told employees throughoutthe plant that unionization would cause the Respondent'slargest customer to pull out its work. The clear andunmistakeable inferevnke to be drawn from these state-ments by an acknowledged supervisor is that selection oftheUnion as the employees' collective-bargainingrepresentative would inevitably result in a great economicloss. Such statements far exceed the boundaries of per-missable predictions allowed by Section 8(c), and con-stitute a violation of Section 8(a)(1) of the Act.MadisonBrassWorks, Inc., and Surf, Inc.,161Vinylex Corporation and Everwarm Corporation,160NLRB 1883.The evidence also supports the finding that Respond-ent violated Section 8(a)(1) by canceling employeebenefits 1 day after the Union apparently received amajority of the votes in the election. Respondent's pres-ident testified that management had decided in Februaryto cancel the employee benefits, but that this decision wasnot implemented until May because of the advent of theUnion and because management hoped that businesswould improve. The facts and the timing of thewithdrawal of the benefits do not support this claim. Theevidence discloses that management did not learn of theUnion's organizing campaign until March 25, thus rulingout this factor as a reason for delaying implementation ofthe decision purportedly made in February. But more im-portant, if the Respondent's economic situation was socritical in February as to warrant a decision to eliminateemployee benefits, it became even more critical in April,when IBM rescheduled the delivery dates of its orders.However, the Respondent, if believed, continued to delayimplementation of its decision to cut back on thesebenefits; although the rescheduling was considered seri-ous enough to warrant a substantial reduction in the workforce.Therefore, I find that the withdrawal of employeebenefits, 1 day after an apparent majority of the em-ployees had voted in favor of the Union, was not forreasonsof economy, but, rather, was in retaliation for theemployees' preference for union representation. That anemployer maynot engagein retaliatory conductagainstemployees because they seek to be represented by aunion is aproposition too fundamental in the law to war-rant citation.Although the complaint alleges that Goodale's changein shift and his subsequent layoff were for discriminatoryreasons, I am not convinced that these two events can betreated as part of one continuous unlawful act. In myjudgment, the evidence adduced by the General Counseldoes not overcome the practical business reason ad-vanced by the Respondent for the transfer of Goodale. Atthe very most, the transfer of Goodale in these circum-stances gives rise tosuspicion.But meresuspicion is notsufficient to establish a violation of the Act. I do find,however, that theselectionof Goodale as one of the em-ployees to be laid off on April 22, was discriminatorilymotivated. The record discloses that the Respondent'spresident was incensed over the fact that Goodale wasthe union shop supporter and threatened to "fire him per-sonally." Although Oliver St. Andre denied making thisstatement in the plant, I do not credit his testimony in thisregard.When viewedin itstotality, the evidence clearlydemonstrates that St. Andre was not reluctant to strikeback at employees for supporting the Union; asevidenced by the abrupt withdrawal of benefits after theelection in May. But even more persuasive is the fact thatwhen testifying concerning Goodale's layoff, St. Andrestated that Goodale was laid off because he was "non-productive."When asked what he meant by nonproduc-tive, St. Andre stated that Goodale did not engage in ac-tual production work, however, he went further andstated that Goodale was not a productive worker and didnot perform his duties satisfactorily. Until St. Andretestified at the hearing, therewas no claimon the part ofthe Respondent that Goodale was an unsatisfactory em-ployee. Indeed, the Respondent's own records show thatGoodale was givena merit increaseapproximately 2months before he was laid off. Thus, it is evident to methat the Respondent is now willing to assign a spuriousand patently false reason in order to justify theselectionof Goodale for layoff on April 22. Moreover, it is impor-tant to note that the two part-time employees wereretained on the payroll at the very time that the Respond-ent found it necessary to layoff Goodale for reasons ofeconomy; these employees were retained in spite of St.Andre's admissionthat they were unable to cope with thework in theevening.Accordingly, I reject the Respondent's claim thatGoodale was laid off because he was not a productiveworker and was not engaged in the actual production ofharnesses. To the contrary, I find that the Respondentseized upon this opportunity, brought about by therescheduling of the IBM orders, to rid itself of an em-ployee who openly and avowedly supported the Union. WILBRAHAM MFG. CO.,Such conduct violates Section 8(a)(3) of the Act.Standard Tank Cleaning Company,152 NLRB 1222;Dunrail Construction Co., Inc.,151 NLRB 98.G. The Amended AllegationsAs noted above, the hearing in this case was reopenedon February 23, to allow the General Counsel to amendthe complaint and to allow the parties to introduceevidence concerning these additional allegations. Theamendments allege that from October 14 throughNovember 28, the Respondent failed and refused to re-call or reinstate employees Irene LaVigne and LaurettaLarose to their former or substantially equivalent posi-tions of employment. The General Counsel contends thatthese employees were not recalled during this periodbecause of their activities on behalf of the Union. Theoperative facts relating to the refusal to recall LaVigneand Larose are not in great dispute.During the organizing campaign in April, LaVigne wasquite active on behalf of the Union. She collected signedauthorization cards from the employees and returnedthem to the Union,and she also assisted the union or-ganizers by passing out campaign buttons to employeesat a union meeting. LaVigne displayed her union buttonsopenly at the plant. LaVigne was a member of the unioncommittee that met with the Respondent's representa-tives in the Board's offices to set up the election in May.She also attended a meeting at the Massachusetts Depart-ment of Labor and Industry wherein the Union objectedto the Respondent's request for a homework permit.After the Board certified the Union as the collective-bar-gaining representative, LaVigne was a member of theUnion's negotiating committee and attended four or fivebargaining sessions.Larose's activities on behalf of the Union were on amuch smaller scale. Larose signed a card on March 29,1966, and she distributed authorization cards to other em-ployees during the organizing campaign.On April 19,Larose attendeda union meetingwhere she received twounion campaign buttons. The following 2 days, Larosewore these buttons in the plant. Larose was not a memberof the union committee and she did not attend anymeetings on behalf of the Union with the Respondent.After the Board certification, the Union and theRespondent engaged in collective-bargaining negotiationsin order to agree upon the terms of a contract. One of theforemost issues discussed at these bargaining sessionswas the recall of the employees laid off in April.The parties agreed to contact the laid off employees todetermine whether or not they were interested in return-ing to work.Inquiries were sent out by both the Unionand the Respondent,however, the Respondent did notdirect any such inquiry to LaVigne or Larose.10 Afterseveral bargaining sessions,the Respondent's personnelmanager, Roy Consedine, informed the Union that theRespondent would not recall LaVigne or Larose becausetheywere not "compatible with their surrounding em-ployees." Consedine indicated that several female em-ployees threatened to quit if these two individualsreturned to work.Unable to agree on a contract or onthe question of the recall of LaVigne and Larose, theUnion struck Respondent's plant on November 22. Thestrike only lasted several days, and as part of the strikesettlement agreement,the parties entered into a contractand LaVigne and Larose were recalled to work onNovember 28.The Respondent contends that were it not for the ob-jection to their reemployment, Larose would have been337recalled on orabout October 14, but LaVignewould nothavebeen recalled until some time in December,as therewas insufficient work in herdepartment.Concluding FindingsOn the basis of the entire record before me, I find thattheGeneral Counsel has not sustained the burden ofproving a violation concerning the failure to recallLaVigne and Larose. Although there is no doubt thatLaVigne had been active on behalf of the Union and thattheRespondent was aware of this fact, there is noevidence that any of the other employee members of theunion committee were refused reemployment.There isundisputed testimony, however, that LaVigne had pastdifficulties with her coworkers, and that on one occasionshe had to be separated from them. In the case of Larose,the evidence shows that shortly before the economiclayoff in April, she was placed on probation because of aproblem with coworkers. Larose had repeated a storyconcerning two female employees to another employee,and the women complained to the foreman. Larose'sforeman discharged her, but was subsequently persuadedby thepersonnel manager to place her on probation, andshe was given work in another department. AlthoughLarose wore a union button, the evidence discloses thatmany other employees also wore union buttons in theplant.TheRespondent'spersonnelmanageracknowledged that complaints against coworkers werenotuncommon among the female employees. Butwhether the Respondent was justified in singling outthese two employees for this reason is not the issue here;the sole issue,as I view it, is whether they were singledout because of their activities on behalf of the Union. Inmy judgment,the evidence does not preponderate infavor of such a finding. Rather, I find that the Respondentobjected to these two employees for reasons unrelated totheir union activities.Accordingly, I shall recommendthat the amended allegations relating to the discriminato-ry refusal to recall LaVigne and Larose be dismissed intheir entirety.CONCLUSIONS OF LAW1.Wilbraham Manufacturing Corporation is an em-ployer engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.International Union of Electrical, Radio&MachineWorkers, AFL-CIO, is alabor organization within themeaning of Section 2(5) of the Act.3.By informing employees that the Respondent's larg-est customer would withdraw all work from the plant ifthe employees selected the Union as their collective-bar-gaining representative,the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By withdrawing existing employee benefits 1 dayafter a Board-conducted election in which an apparentmajority of the employees voted in favor of the Union,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.By laying off employee Glenn Goodale on April 22,1966, for the reason that he was the chief union supporter"'Both of these employees made known their desire to return to workthrough the Union 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the plant, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.6.The Respondent did not commit unfair labor prac-ticeswithin the meaning of the Act by refusing to recallemployees Irene LaVigne and Lauretta Larose during theperiod October 14 to November 28, 1966.7.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I shall recommend that it cease and de-sisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Inasmuchas the Respondent and the Union have now entered intoa collective-bargaining agreement, the terms of which arenot known in this record, I shall recommend that theRespondent restore the employee benefits, withdrawn onMay 19, only in the event such benefits are not presentlycovered by the terms of the existing contract. As therecord discloses that Glenn Goodale was serving as amember of the Armed Forces at the time of the hearingand it is not presently known whether he is still serving inthis capacity, I shall recommend that the Respondentoffer this employee immediate and full reinstatement tohis former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him in amanner consistent with the Board policy set out inF. W.Woolworth Company,90 NLRB 289, with interest at therate of 6 percent per annum as prescribed inIsis Plumb-ing & Heating Co.,138 NLRB 716. However, should itbe determined that Goodale is presently serving in theArmed Forces, I shall recommend that the Respondentmake him whole for any loss of earnings as set forthabove and notify him of his right to full reinstatementupon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act,as amended, after his discharge from the Armed Forces.Accordingly, upon the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, I recommend pursuant to Section 10(c) of the Act,the following:RECOMMENDED ORDERRespondent,Wilbraham Manufacturing Corporation,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Informing employees that International BusinessMachineCorporation,theRespondent'slargestcustomer,will remove all work from the Respondent'splant in the event that the employees select InternationalUnion of Electrical,Radio& Machine Workers,AFL-CIO,as their collective-bargaining representative.(b)Withdrawing existing employee benefits for thereason that a majority of the employees have manifesteda desire to be represented by the above-named Union.(c)Laying off employees becausetheyhave engagedin activities on behalf of the above-named Union.(d) In any like or related manner,interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(b)Preserve and upon request make available to theBoard or its agents for examination and copying, therecords necessary to determine the adequacy of the rein-statement and the amount due as backpay as set forth inthe section of this Decision entitled "The Remedy."(c)Restore all employee benefits, withdrawn on May19, 1966, in the event that these benefits are not presentlycovered by the terms of the current collective-bargainingagreement.(d)Post at its establishment in Wilbraham, Mas-sachusetts, copies of the attached notice marked "Appen-dix."" Copies of said notice, to be furnished by the Re-gional Director for Region 1, after being duly signed byan authorized representative, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith. 12In the event that this Recommended Order is adopted by the Board.the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "12 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT tell our employees that they willsuffer a serious economic loss if they select Interna-tional Union of Electrical, Radio & Machine Work-ers,AFL-CIO, as their collective-bargainingrepresentative.WE WILL NOT withdraw benefits from our em-ployees because they desire to be represented by alabor organization.WE WILL NOT discharge or lay off employeesbecause they are members or supporters of theabove-named Union or because they have engagedin activities on behalf of the above-named Union.WE WILL NOT in any like or relatedmanner inter-fere with our employees in the exercise of their rightto join or assist a labor organization, to bargain col-lectively, or to engage in concerted activities for mu-tual aid or protection, or to refrain from any and allsuch activities.WE WILL restore all employee benefits, previouslywithdrawn, which are not presently covered by the WILBRAHAM MFG. CO.,existing collective-bargaining agreement with theabove-named Union.WE WILL offerGlenn Goodale immediate rein-statement to his former or substantially equivalentposition and make him whole for any loss he mayhave suffered as a result of our discrimination againsthim.All our employees are free to become or remain, orrefrain from becoming or remaining members of Interna-tionalUnion of Electrical,Radio & Machine Workers,AFL-CIO,or any other labor organization,except to theextent such right may be affected by an agreementauthorized in Section 8(a)(3) of the Act.WILBRAHAM MANUFACTUR-ING CORPORATION(Employer)DatedBy339(Representative)(Title)Note:We will notify the above-named employee, ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone 223-3353.310-641 0 - 70 - 23